49 N.Y.2d 904 (1980)
In the Matter of Herbert B. Evans, as Chief Administrative Judge of the Unified Court System of the State of New York, Respondent,
v.
Harold R. Newman et al., Individually and as Members of the Public Employment Relations Board of the State of New York, et al., Appellants. New York State Court Officers Association et al., Intervenors-Appellants.
Court of Appeals of the State of New York.
Argued March 19, 1980.
Decided April 3, 1980.
Anthony Cagliostro and Martin L. Barr for appellants.
Albert H. Blumenthal, Stephanie Hill and Geoffrey McC. Johnson for New York State Court Officers Association and others, intervenors-appellants.
Adam Blumenstein for James R. Hannon, intervenor-appellant.
Michael Colodner, Stephen G. Crane, Norma Meacham Crotty and Patricia P. Satterfield for respondent.
Beverly Gross and Linda M. Nelson for District Council 37, AFSCME, amicus curiae.
Concur: Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER. Taking no part: Chief Judge COOKE,
Order affirmed with costs, for reasons stated in the Per Curiam opinion at the Appellate Division (71 AD2d 240).